DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/19 and 10/22/20 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computing system comprising various systems and logic that may be implemented by software. Therefore, applicant is advised to positively recite hardware component to overcome the rejection.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 35 U.S.C. 101 rejection is overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 14-19  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Le Rudulier et al. U.S. Pub. No. 20170228558 (hereinafter Le Rudulier).

As per claim 1, Le Rudulier discloses a computing system, comprising: 
a request processing system that receives a request to execute a command on a target computing system in a computing environment and identifies a clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0003]: receive request to assign task to members in an enterprise setting including retrieve and process contents stored on database/target computing system); 
a cleared user pool accessing system that accesses a set of cleared user records, each corresponding to a cleared user and each having a corresponding clearance level indicator indicating a 
a cleared user assignment system that assigns a cleared user to the request based on the cleared user records and based on the clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0016]; [0027]: assigning task to individual based on risk score, which also considers clearance level of the user); and 
a cleared user interaction system that sends the request to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual). 
As per claim 2, Le Rudulier discloses the computing system of claim 1. Le Rudulier further discloses wherein the request processing system comprises: command clearance identifier logic configured to identify the clearance level adequate to execute the command and generate an adequate clearance level indicator indicative of the adequate clearance level (Le Rudulier: [0013]: generating risk score for task based on content classification or sensitivity level). 
As per claim 3, Le Rudulier discloses the computing system of claim 2. Le Rudulier further discloses wherein the cleared user assignment system comprises: a clearance level filter system configured to filter the set of cleared user records, based on the corresponding clearance level indicator and the adequate clearance level, to identify clearance level records that have a clearance level indicator that meets the adequate clearance level (Le Rudulier: [0024]-[0026]: identify and filter candidates based on additional factors).  
As per claim 4, Le Rudulier discloses the computing system of claim 3. Le Rudulier further discloses wherein each of the cleared user records includes an availability indicator indicating an 
As per claim 5, Le Rudulier discloses the computing system of claim 4. Le Rudulier further discloses wherein the cleared user assignment system comprises: availability filter logic configured to filter the cleared user records based on the availability indicator and the identified timing corresponding to the request to execute the command (Le Rudulier: [0018]). 
As per claim 6, Le Rudulier discloses the computing system of claim 3. Le Rudulier further discloses wherein each of the cleared user records includes an experience indicator indicating an experience of the corresponding cleared user and wherein the cleared user assignment system comprises: work type filter logic configured to filter the cleared user records based on a subject matter of the command to be executed and the experience indicator in each of the cleared user records (Le Rudulier: [0018]: historical data associated with past assignments is considered). 
As per claim 7, Le Rudulier discloses the computing system of claim 1. Le Rudulier further discloses wherein the cleared user interaction system comprises: command risk assessment logic configured to identify a risk indicator indicative of a risk level corresponding to the command (Le Rudulier: [0013]: risk score associated with assigning the task). 
As per claim 8, Le Rudulier discloses the computing system of claim 7. Le Rudulier further discloses wherein the cleared user interaction system comprises: risk surfacing logic configured to 

As per claim 14-19, claims 14-19 encompass same or similar scope as claims 1-8. Therefore, claims 14-19 are rejected based on the same reason set forth above in rejecting claims 1-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Rudulier in view of Isaacs U.S. Pub. No. 20160335414 (hereinafter Isaacs).

As per claim 9, Le Rudulier discloses the computing system of claim 1. Le Rudulier does not explicitly disclose wherein the cleared user interaction system comprises: an automatic execution system configured to detect an execution trigger and automatically execute the command based on the execution trigger. However, Isaacs discloses receiving authorization from tasked personnel and automatically installing or executing file when authorization is received (Isaac: [0162]). It would have 
As per claim 10, Le Rudulier as modified discloses the computing system of claim 9. Le Rudulier as modified further discloses wherein the automatic execution system comprises: an execution trigger detector configured to detect an authorization input indicative of the assigned cleared user authorizing execution of the command and to generate a trigger detected signal; and command execution logic configured to automatically execute the command on the target computing system in the computing environment based on the trigger detected signal (Le Rudulier: [0162]). Same rationale applies here as above in rejecting claim 9.

As per claim 20, Le Rudulier discloses a computing system, comprising: 
a request processing system that receives a request to execute a command on a target computing system in a computing environment and identifies a clearance level adequate to execute the command on the target computing system in the computing environment (Le Rudulier: [0003]: receive request to assign task to members in an enterprise setting including retrieve and process contents stored on database/target computing system); 
a cleared user pool accessing system that accesses a set of cleared user records, each corresponding to a cleared user and each having a corresponding clearance level indicator indicating a clearance level for the corresponding user (Le Rudulier: [0013]-[0016]: identify individuals that have same clearance or same access permissions or authorization to handle the tasks); 

a cleared user interaction system that sends the request to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual); 
 command risk assessment logic configured to identify a risk indicator indicative of a risk level corresponding to the command (Le Rudulier: [0013]: risk score associated with assigning the task); 
risk surfacing logic configured to generate a risk output, based on the risk indicator, for surfacing to the assigned cleared user (Le Rudulier: [0013]-[0018]); 
a cleared user interaction system that sends the request and the risk output to the assigned cleared user (Le Rudulier: [0030]: send the assignment to the individual).
Le Rudulier does not explicitly disclose an automatic execution system configured to detect an execution trigger indicative of the assigned cleared user authorizing execution of the command and to automatically execute the command based on the execution trigger. However, Isaacs discloses receiving authorization from tasked personnel and automatically installing or executing file when authorization is received (Isaac: [0162]). It would have been obvious to one having ordinary skill in the art to automatically trigger execution of command or steps upon receiving authorization from tasked personnel because they are analogous art involving allocating tasks to individuals in enterprise system. The motivation to combine would be to prevent execution of sensitive commands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. U.S. Pub. No. 20200160242 discloses method for assigning an agent to execute and fulfill a task request.
Symington et al. U.S. Pub. No. 20180300198 discloses administrative user communication and error recovery.
Dotan-Cohen et al. U.S. Pub. No. 20190171845 discloses sharing user information with and between bots.
Arora et al. U.S. Pub. No. 20190147182 discloses data access system.
Caldwell et al. U.S. Pub. No. 20070294258 discloses method for incident reporting.
Arik et al. U.S. Pub. No. 20050102153 discloses method for management of data requests in a regulatory proceeding.
Kamlet et al. U.S. Pub. No. 20090180607 discloses skills-based communication routing.
Weyl et al. U.S. Pub. No. 20090204470 discloses multi-level assignment of jobs and tasks in online work management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/              Primary Examiner, Art Unit 2431